                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERFECTO BAUER GARCIA, et al.,                       Case No. 19-cv-00003-EMC
                                   8                     Plaintiffs,
                                                                                              ORDER DISMISSING AMENDED
                                   9              v.                                          COMPLAINT WITH PREJUDICE
                                  10     MARK BOESSENECKER, et al.,                           Docket Nos. 15-16
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Previously, the Court adopted Judge Laporte’s report and recommendation, issued as part

                                  14   of a review under 28 U.S.C. § 1915(e). See 28 U.S.C. § 1915(e)(2) (providing that a court “shall

                                  15   dismiss the case” if it determines that the action is, e.g., frivolous or fails to state a claim on which

                                  16   relief may be granted). More specifically, the Court dismissed with prejudice the claims against

                                  17   Judge Boessenecker, DDA Van Camp, Officer Moore, and Officer Hess but gave Mr. Garcia an

                                  18   opportunity to file an amended complaint against Mr. Marks only. See Docket No. 13 (order).

                                  19   Mr. Garcia timely filed an amended complaint. The Court reviews that pleading under § 1915(e).

                                  20           The amended complaint provides more allegations about Mr. Garcia’s longstanding

                                  21   dispute with his neighbor Mr. Hanson and the police’s favorable treatment of Mr. Hanson (over

                                  22   Mr. Garcia and his father). The amended complaint also contains new allegations that Mr.

                                  23   Garcia’s criminal defense attorney (Mr. Higgins, a public defender) improperly failed to introduce

                                  24   evidence “against the alleged victim [Mr.] Hanson” during the state court criminal proceedings

                                  25   against Mr. Garcia. Am. Compl. at 2. Finally, the amended complaint contains new allegations

                                  26   that Mr. Garcia’s father was defrauded out of an inheritance. The amended complaint contains no

                                  27   allegations related to Mr. Marks.

                                  28           The only amendment permitted by the Court was with respect to claims against Mr. Marks.
                                   1   Because Mr. Garcia has failed to make any allegations against Mr. Marks, all claims against Mr.

                                   2   Marks are dismissed with prejudice.

                                   3           As to the new allegations in the amended complaint, they are improper because they are

                                   4   beyond the scope of the amendment permitted by the Court. However, even if the Court were to

                                   5   consider the allegations – e.g., if Mr. Garcia were to ask the Court to reconsider its prior order –

                                   6   they do nothing to change the Court’s prior analysis as to Judge Boessenecker, DDA Van Camp,

                                   7   Officer Moore, and Officer Hess. To the extent Mr. Garcia has suggested he now seeks to add a

                                   8   claim against his public defender for malpractice, see Zamarron v. Brennan, No. C 91 20443 JW,

                                   9   1992 U.S. Dist. LEXIS 13662, at *3 (N.D. Cal. May 12, 1992) (noting that a § 1983 claim for

                                  10   ineffective assistance of counsel is not viable against a public defender because “[p]ublic

                                  11   defenders do not act under color of state law when acting as attorneys for criminal defendants”;

                                  12   citing Polk County v. Dodson, 454 U.S. 312 (1981)), or some kind of fraud claim against those
Northern District of California
 United States District Court




                                  13   who defrauded his father out of an inheritance, the Court declines supplemental jurisdiction. See

                                  14   28 U.S.C. § 1367(c)(2) (providing that a court may decline supplemental jurisdiction where all

                                  15   claims over which there was original jurisdiction have been dismissed). Thus, the Court has no

                                  16   jurisdiction over such new claims.

                                  17           For the foregoing reasons, the Court dismisses the amended complaint with prejudice. The

                                  18   Clerk of the Court is instructed to enter a final judgment in accordance with the above and close

                                  19   the file in the case.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: March 22, 2019

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                         2
